Citation Nr: 0635018	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-30 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability, and, if so, whether service connection 
is warranted.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, and, if so, whether service connection 
is warranted. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1979 and from April 1981 to March 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which, in pertinent part, denied service connection 
for a psychiatric disorder (then identified as exhibitionism) 
and for a low back disorder.  The RO had previously denied 
these claims in an October 1988 decision.

In the May 2000 rating decision on appeal, the RO appears to 
address the matter involving the low back on a de novo basis, 
noting new and material evidence in the form of treatment 
reports showing a diagnosis of degenerative disc disease.  
Nevertheless, regardless of the RO's actions involving the 
low back issue, the Board must still determine whether new 
and material evidence has been submitted with regard to 
either issue.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

In December 2003, the veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing testimony is on file.  

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing held at the RO.  
A transcript of the hearing testimony has been associated 
with the claims file.  

While the veteran had also initiated appeals with regard to 
RO determinations denying claims for entitlement to service 
connection for a urinary disorder and a lip condition, the 
veteran withdrew his appeals with respect to each of those 
claims.  See the December 2003 hearing transcript and a 
signed statement contained within the claims folder, also 
dated in December 2003.  Thus, these claims are no longer for 
appellate review.  

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen both of the 
claims for service connection, but that additional 
development is necessary regarding the underlying service 
connection claims.  Accordingly, the matters of entitlement 
to service connection for a psychiatric disorder and a low 
back disorder, based on de novo review, are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  In November 1988, the veteran was notified that the RO, 
by way of an October 1988 decision, denied his claim for 
entitlement to service connection for a low back disorder 
finding that there was no evidence of a current back 
disorder; the veteran submitted a notice of disagreement, and 
the RO issued a statement of the case, but the veteran did 
not perfect an appeal by returning a timely VA Form 9 (or 
document that may be accepted in lieu thereof.).  

2.  Evidence received since the October 1988 RO decision 
includes a medical diagnosis of degenerative disc disease; it 
thus bears directly on the matter at hand, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In November 1988, the veteran was notified that the RO, 
by way of an October 1988 decision, denied his claim for 
entitlement to service connection for a nervous condition 
(identified as exhibitionism) on the basis that exhibitionism 
was a constitutional or developmental problem for which 
service connection could not be granted; the veteran did not 
appeal.  

4.  Evidence received since the October 1988 decision 
includes medical diagnoses including major depression, 
schizophrenia, and anxiety disorder; it thus bears directly 
on the matter at hand, and it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1988 RO decision is 
new and material, and a claim of service connection for a low 
back disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).

2.  Evidence received since the October 1988 RO decision is 
new and material, and a claim of service connection for a 
psychiatric disorder may be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) recently 
addressed VA's duty to notify and assist in cases involving 
claims to reopen previously denied matters.   See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds, however, 
that there is no need to discuss the impact of the VCAA on 
the matters resolved in the veteran's favor in the decision 
below.  

New and Material Evidence

The veteran asserts that he has a low back disorder related 
to inservice injury and that he has a psychiatric disorder 
related to service. 

In October 1988, the RO denied service connection for a low 
back disorder, finding, essentially, that the veteran's 
complaints of low back pain were merely a symptom and that 
there was no evidence of a current back disorder.  In the 
same decision, the RO also denied service connection for a 
claimed nervous condition (identified by the RO as 
exhibitionism), on the basis that exhibitionism was a 
constitutional or developmental problem for which service 
connection could not be granted.  

The RO notified the veteran of his appellate rights by way of 
a November 1988 letter.  The veteran did not appeal the RO 
denial regarding the issue of claimed nervous condition.  
While the veteran submitted a timely notice of disagreement 
(NOD) regarding the back claim, and the RO issued a statement 
of the case (SOC), the veteran did not perfect an appeal on 
this issue by returning a timely VA Form 9 (or document that 
may be accepted in lieu thereof.).  The October 1988 RO 
decision is final as to both issues.  38 U.S.C.A. § 7105.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petitions to reopen were filed  prior to that 
date.  See statements from the veteran received by VA in 
April 1999 (addressing the low back issue) and December 1999 
(addressing his claimed nervous disorder).] 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

      A.  Low Back Disorder

As noted above, in October 1988, the RO denied service 
connection for a low back disorder on the basis that the 
evidence of record did not include a diagnosis of a chronic 
disability, but rather only included complaints of low back 
pain. 

At the time of the October 1988 decision denying service 
connection for a low back  disorder, the record included the 
following:  the veteran's March 1988 claim for compensation 
for low back problems (allegedly treated during service in 
1986 and 1987); service medical records (which did contain an 
April 1987 record of inservice treatment for low back pain 
without direct trauma after playing basketball); a report of 
medical history (on which the veteran indicated a history of 
low back pain and a physician noted no current symptoms and 
no trauma); the report of an April 1988 VA examination (which 
showed some limitation of motion on forward flexion and 
backward extension of the lumbar spine, and included a 
diagnosis of chronic low back pain); and the report of an 
April 1988 X-rays of the lumbar spine (that indicated no 
structural defects demonstrated, normal heights and 
interspaces, and a  solitary blunt anterior spur involving L4 
that was described as "of doubtful significance").  The 
record in October 1988 did not include any objective medical 
diagnosis of an actual low back disability.  

Since the October 1988 decision, evidence received includes 
X-ray and MRI reports showing objective findings of 
degenerative joint disease of the lumbosacral spine.  The 
impression on a June 1999 X-ray report was minimal 
degenerative changes present.  A September 1999 MRI report 
showed mild degenerative disc disease with posterior disc 
bulge at L4-5.  The report of February 2004 X-rays showed 
mild degenerative joint disease.  Also added to the record 
since October 1988 are records of private treatment for back 
problems in 1999 that refer to a 1993 injury to the low back, 
and the transcript of the veteran's April 2005 Board hearing 
in which the veteran and his wife testified that the 1993 
back problems were actually a re-injury of the back problems 
that began during service. 

On review of the record, the Board finds that the additional 
evidence received is new, as it was not duplicative of 
evidence previously of record.  Since it includes 
documentation of a current low back disability (degenerative 
disc disease), this evidence bears directly on the bases for 
the previous denial of the claim (i.e., the matter at hand), 
and is also so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hence it is 
material.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a low back disorder may 
be reopened.

B.	Psychiatric Disorder

As noted above, in October 1988, the RO denied service 
connection for a claimed nervous condition on the basis that 
the identified condition, exhibitionism, was a constitutional 
or developmental problem for which service connection could 
not be granted. 

At the time of the October 1988 decision denying service 
connection for the claimed nervous condition, the record 
included the following:  service medical records including a 
January 1988 consultation sheet (containing the impression 
"exhibitionism", and noting two incidents in which the 
veteran exposed himself during service); the veteran's March 
1988 claim for compensation for a nervous condition 
(allegedly treated during service in April 1987); and the 
report of an April 1988 VA examination (which contained the 
diagnosis exhibitionism).  The record in October 1988 did not 
include any other diagnosis for the veteran's psychiatric 
condition.  

Since the October 1988, evidence received includes records of 
VA treatment and examination reports showing diagnoses 
including paranoid schizophrenia, exhibitionism, psychosis 
not otherwise specified, major depression, and 
schizoaffective disorder.  Also added since the October 1988 
denial are statements and testimony from the veteran 
asserting that his inservice exhibitionism was the first 
indication of psychiatric disorder and that his periods of 
service aggravated his psychiatric problems.   
 
On review of the record, the Board finds that the additional 
evidence received is new, as it was not duplicative of 
evidence previously of record.  Since the new evidence 
includes psychiatric diagnoses for which service connection 
can be granted, this evidence bears directly on the bases for 
the previous denial of the claim (i.e., the matter at hand), 
and is also so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hence it is 
material.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a left knee disorder 
may be reopened.

Adjudication of the veteran's claims does not end with the 
determination that new and material evidence has been 
received.  These matters must now be addressed on a de novo 
basis.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claims.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for a low back disorder is 
reopened.  To this extent only the benefit sought on appeal 
is allowed.

New and material evidence having been received; the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  To this extent only the benefit sought on 
appeal is allowed.


REMAND

The veteran was treated for low back pain during service and 
a history of low back pain was noted on a report of medical 
history prior to separation.  Shortly after service, a 
solitary blunt anterior spur involving L4 was shown on April 
1988 X-rays.  The veteran suffered a back injury in September 
1993 while working at the Kaiser hospital (and appears to 
have been in receipt of workman's compensation).  The 
currently diagnosed low back disorder, degenerative joint 
disease, was not shown by objective medical evidence until 
after 1993.  

The veteran contends that his degenerative joint disease of 
the lumbar spine is related to injury incurred during service 
while playing basketball, carrying drums with the band, or 
moving pianos.  He asserts that the 1993 back problems were 
merely a re-injury of the back problems that began during 
service.   

While the file includes the report of a February 2004 VA 
examination in which the VA examiner gave her opinion that 
the April 1988 X-ray finding of a solitary blunt anterior 
spur involving L4 was not evidence of early degenerative 
joint disease, there is no medical opinion on file as to the 
likelihood that the veteran's current degenerative joint 
disease of the lumbosacral spine is related to his period of 
service, as opposed to some other cause, such as the 1993 
injury.  A new examination and opinion is in order.  

It does not appear that all evidence related to the veteran's 
1993 injury is on file.  Prior to any examination, all 
pertinent outstanding evidence should be obtained.

As to his other claim, the veteran asserts that his current 
psychiatric disorder was first manifest inservice as shown by 
his instances of exhibitionism.  He also contends that his 
psychiatric condition was aggravated by his period of 
service.  

On VA examination in February 2004, the examiner stated that 
the veteran's mental health problems seemed to stem from an 
unstable family/childhood environment, that exhibitionism 
started when the veteran was in high school, that Major 
Depression was shown since the veteran has been treated by 
VA, and that there is no record of the veteran having a 
mental health problem (other than exhibitionism) while in the 
military.  The VA examiner's findings and opinions do not 
answer the questions posed by the veteran's claim - notably: 
(1) whether inservice exhibitionism was the first 
manifestation of a currently diagnosed psychiatric disorder; 
and (2) whether the veteran had a pre-service psychiatric 
condition that was aggravated by service.  A new examination 
with opinions in this regard is indicated.  

Regarding the theory of service connection based on inservice 
aggravation, the Board notes that there appears to be 
outstanding evidence from the veteran's period of service 
relating to mental health problems (including exhibitionism) 
the veteran may have had prior to service and during service.  
In a January 1988 service medical record, it was noted that 
the veteran was seen at the Katterback Mental Health facility 
three times after exposing himself in April 1987.  It was 
also noted that Chapter 14 proceedings (for processing 
Fraudulent Entry cases) were begun after the veteran again 
exposed himself in November 1987.  The file contains no 
records from the Katterback Mental Health facility, no 
records of medical or disciplinary treatment following either 
instance of exhibitionism, and no records of the Chapter 14 
proceedings.  The Board points out that records of Chapter 14 
proceedings (for processing Fraudulent Entry cases) may very 
well contain information showing the extent to which it was 
known at the time that the veteran had mental health 
problems, such as exhibitionism, prior to service.  (Recent 
records, including a February 2005 examination in conjunction 
with a claim for Social Security Disability benefits, reflect 
that the veteran's history of exposing himself dated back to 
high school.)  While the file does contain a December 1987 
single-page document entitled Record of Proceedings Under 
Article 15 UCMJ, it does not contain the supporting documents 
referenced at the bottom of that document.  The veteran's 
entire Service Personnel Record should also be obtained and 
associated with the file.  Since these records are pertinent 
to the issue of whether service connection is in order, an 
attempt should be made to obtain them prior to any 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
outstanding pertinent records of VA or 
private medical treatment or examination 
pertaining to the veteran's low back.  
Specifically noted in this regard are 
records of treatment the veteran received 
in conjunction with a low back injury in 
September 1993, as well as any records of 
examination in conjunction with any 
related claim for workman's compensation.  

2.  The RO should attempt to obtain any 
pertinent records involving medical 
treatment or disciplinary action during 
service for psychiatric or behavioral 
problems relating to exhibitionism.  
Specifically noted in this regard are the 
above referenced records from the 
Katterback Mental Health facility, 
records of medical or disciplinary 
treatment following either instance of 
exhibitionism, records of Chapter 14 
proceedings, and documents supporting the 
December 1987 Report of Proceedings Under 
Article 15 of the UCMJ.  Additionally, 
the veteran's entire Service Personnel 
Record should be obtained and associated 
with the file.

3.  Thereafter, the veteran should then 
be afforded a VA orthopedic examination 
to ascertain the nature and likely 
etiology of his current low back 
disorder.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
studies must be completed.  The 
examiner should examine the veteran, 
review the record (noting the veteran's 
treatment for back problems in service, 
the findings on the April 1988 VA 
examination, and the records relating 
to the veteran's September 1993 
injury), and provide a diagnosis for 
the veteran's current low back 
disability.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that any low 
back disability diagnosed is related to 
service/injuries therein, as opposed to 
some other cause, such as the 1993 
injury.  The examiner should provide a 
complete rationale for any opinion 
offered.  

4.  Thereafter, the veteran should then 
be afforded a VA psychiatric 
examination to ascertain the nature and 
likely etiology of his current 
psychiatric disorder.  His claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  
Any indicated studies must be 
completed.  The examiner should examine 
the veteran, review the record (giving 
particular attention to the evidence 
involving inservice and pre-service 
exhibitionism), and provide a diagnosis 
for the veteran's current psychiatric 
disability.  The examiner should 
specifically be asked to provide 
medical opinions as to whether it is at 
least as likely as not that the 
veteran's current psychiatric disorder 
is related to any aspect of his period 
of service.  The examiner should also 
provide an opinion addressing the 
veteran's contention that exhibitionism 
during service was the first 
manifestation of his subsequently 
diagnosed psychiatric disorder.  If the 
examiner finds that exhibitionism in 
service was not the first manifestation 
of the veteran's current psychiatric 
disorder and that the veteran's 
psychiatric disorder instead began 
prior to service, the examiner should 
comment on the likelihood that the 
veteran's the veteran's current 
disorder is due to inservice 
aggravation of his pre-service mental 
health problems.  The examiner should 
provide a complete rationale for any 
opinion offered.  

5.  The RO should then readjudicate the 
claims.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to assist the veteran with the 
development of his claims.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


